DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to applicant's communication of December 14, 2021. The rejections are stated below. Claims 2-21 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.


Response to Amendment/Arguments
3. 	Applicant’s arguments concerning 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection. Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive. Applicant argues “Applicant submits that independent claims 2, 10, and 19 each integrate the alleged abstract idea into a practical application in a computing environment because the claims apply, rely on, and use the alleged judicial exception in a manner that (1) imposes a meaningful limit on the alleged judicial exception, and (2) is not a drafting effort designed to monopolize the alleged
judicial exception”.  
The rejection follows the method established by the courts and resulting Examination guidelines by comparing the claims to those ideas which the courts have previously found as abstract.  In this, a determination of what claim elements fall under the abstract idea under Step 2A of the analysis.  The court has demonstrated that certain limitations may further describe the abstract idea but do nothing to render it any less abstract.  The rejection merely follows the example set forth by the courts in determining which elements of the claim are part of the independently abstract idea.  The claims are similar to "managing a stable value protected life insurance policy by performing calculations and manipulating the results," and are therefore directed toward an abstract idea of analyzing electronic documents (see MPEP 2106.04(2), citing Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266 1280 (Fed. Cir. 2012).
The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the current day; and calculating a  687 F.3d at 1270-71, 103 USPQ2d at 1427. The court described the claims as an "attempt to patent the use of the abstract idea of [managing a stable value protected life insurance policy] and then instruct the use of well-known [calculations] to help establish some of the inputs into the equation." 687 F.3d at 1278, 103 USPQ2d at 1433 (alterations in original) (citing Bilski).  Further, the court noted that the specific computer components are no more than objects on which the claimed methods operate, and that the central processor is nothing more than a general purpose computer programmed in an unspecified manner. Id. at 1064.  Additionally, the court noted that “although it would be inefficient to do so, the steps for tracking, reconciling and administering a life insurance policy with a stable value component can be completed manually.”  According to Appellant’s specification paragraph 0213, “Advantages of systems and methods according to the invention include allowing purchasers to trade one or more life settlement contracts”. Trading or selling life settlement contracts is not limited to technology and does not solve a technical problem. Trading or selling life settlement contracts electronically does not improve the technology but improves business which by definition renders the claim non-statutory.  

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of managing life instruments without significantly more. 
The Examiner has identified independent system Claim 2 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 19.
Claim 2 is directed to one of the four statutory categories of invention (Step 1: YES).
Claim 2 recites an article of manufacture comprising:
a non-transitory, computer-readable medium, in which the computer-readable medium stores instructions which, when executed by a processor, direct the processor to:
receive, through the GUI, a query for a settlement contract that is available for sale, in which the query is based on an input entered into at least one field of the GUI, and the settlement contract comprises a sale of a policyholder’s death benefit in a life insurance policy in exchange for money;
after detection selection of an icon requesting entry of the query, retrieve at least a first settlement first settlement contract that comprises information matching the query and compute a rating for the first settlement contract based on at least one of a life expectancy of the policy holder and a financial well-being of the policyholder’s insurance company;
GUI displayed on remote devices, in which each of the plurality of bids comprises a bid price, wherein the alternate instances of the GUI are arranged in a second configuration which includes display of the life expectancy of the policyholder omitted in the first configuration;
determine, that a first bidder of the plurality of bidders has submitted a best bid price for the first settlement contract;
generate a first notification in one of the alternate instances of the GUI for the first bidder, and a second notification in the GUI for the policyholder, wherein the first and second notification indicate a detected match to sell the first settlement contract at the best bid price”.
These limitations (with the exception of italicized limitations) describe an abstract idea of managing life instruments to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites a non-transitory, computer-readable medium, processor, graphical user interface, and icon which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., a non-transitory, computer-readable medium, processor, graphical user interface, and icon are recited at a high level of generality. This Step 2A - Prong 2: NO).
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 2 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 19 hence claims 10 and 19 are rejected on similar grounds as claim 2.
The limitations of claim 3-5 and 7-9 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 6 further defines the abstract idea.
Therefore, the claims 2-21 are directed to an abstract idea. Thus, the claims 2-21 are not patent-eligible.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.	Claims 2, 4-10, and 12-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakaue et al. [US Pub No. 2006/0206438] in view of Mauro et al. [US Pub No. 2012/0066110 A1], Kiefer et al. [US Pub No. 2005/0091122 A1] , and further in view of Siefe [US Pub No. 2004/0148202 A1].

8.	Regarding claims 2, 10, and 19, Sakaue discloses an apparatus comprising: a processor (processor, 0077); and a memory (memory, 0078, 0430), in which the memory stores instructions which, when executed by the processor, direct the processor to:
 	receive, through the GUI, a query for a settlement contract that is available for sale (the purchaser obtains detail information required to purchase the auctioned viatical and life settlement policy, 0173), in which the query is based on an input entered into at least one field of the GUI and the settlement contract comprises a sale of a policyholder’s death benefit in a life insurance policy in exchange for money (0173); 
after detecting selection of an icon requesting entry of the query, retrieve at least  a first settlement contract that comprises information matching the query  (the terminal 
determine, that a first bidder of the plurality of bidders has submitted a best bid price for the first settlement contract (bidder who offers the highest price, 0083); 
generate a first notification in one of the alternate instances of the GUI for the first bidder, and a second notification in the GUI for the policyholder, wherein the first and second notifications a detected match to sell the first settlement contract at the best bid price (0083, 0204).

Sakaue does not disclose however Mauro teaches display a graphical user interface (GUI) including display of information about a policy holder, information about an insurance company, and data indicative of a best bid price, wherein the GUI is arranged in a first configuration for viewing by a policyholder, in which the GUI omits display of a life expectancy of the policy holder (Mauro 0026, 0045).
Sakaue does not disclose however Mauro teaches receive, during a pre-determined period of time, a plurality of bids for the first settlement contract from a plurality to bidders through alternate instances of the GUI displayed on remote devices, in which each of the plurality of bids comprises a bid price, where in the alternate instances of the GUI are arranged in a second configuration which includes display of the life expectancy of the policyholder omitted in the first configuration (0060, 0077-0082).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sakaue to include the teachings of Mauro.  The rationale to combine the teachings would be such that market participants can 

Sakaue does not disclose however Kiefer teaches provide a graphical user interface (GUD) that is accessible to the policy holder and the plurality of bidders and includes information about the policyholder, information about the insurance company, and data indicative of the best bid price, wherein for the plurality of bidders the information about the policyholder in the GUI includes a life expectancy of the policyholder, and for the policyholder the information about the policy holder in the GUI excludes the life expectancy of the policyholder (Kiefer 0009).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sakaue to include the teachings of Kiefer.  The rationale to combine the teachings would be in automating contracting systems.
Sakaue does not disclose however Siefe teaches compute a rating for the first settlement contract based on at least one of a life expectancy of the policy holder and a financial well-being of the policyholder’s insurance company (the ticket may be assigned an initial value, which may be adjusted depending on the market value of the ticket (0008).  At the time of the invention it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sakaue to include the teachings of Siefe.  The rationale to combine the teachings would be a business method wherein life insurance is purchased or maintained at a lower cost than traditionally available because premiums are calculated based upon an individual's current health.    	

4, 12, and 21 Sakaue discloses providing the policyholder of the first settlement contract with an opportunity to reject the match through the GUI (0028).

10.	Regarding clams 5 and 13, Sakaue discloses receiving, through the GUI, a request to reject the match (cancel, 0228).

11.	Regarding claims 6 and 14, Sakaue discloses in which the best bid price is higher than any other bid prices that were received during the pre-determined period of time (0089, highest bid).

12.	Regarding claims 7 and 15, Sakaue discloses determining a life expectancy of the policyholder; and determining a creditworthiness of an insurance company that is providing the life insurance policy (0192 life expectancy, 0220 credit worthiness).

13.	Regarding claims 8 and 16, Sakaue discloses determine a price of the first settlement contract based at least in part on the rating (0220).

15.	Regarding claims 9 and 17, Sakaue discloses performing a medical evaluation of the policyholder (0201).

16.	Regarding claims 18-19, Sakaue does not disclose however Siefe teaches compute, based on the rating, an initial bid price for the settlement contract (0102).  At the time of the invention it would have been obvious to a person of ordinary skill in the .  

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


18.	Claims 3 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakaue et al. [US Pub No. 2006/0206438] in view of Kiefer et al. [US Pub No. 2005/0091122 A1], Siefe [US Pub No. 2004/0148202 A1], and Harrington [US Pub No. 2004/0059646].

19.	Regarding claims 3, 11, and 20, Sakaue does not explicitly disclose communicating, through other alternate instances of the GUI to a plurality of potential purchasers that the first settlement contract is available for purchase.  However Harrington teaches providing information regarding financial instruments to be sold to potential bidders (0035).  Sakaue does not disclose notifying, using the processor, the first bidder and the policyholder of an agreement to sell the first settlement contract at the best bid price.  However Harrington teaches at the close of the auction, the auctioneer's computer notifies the bidders' computers of the successful bid (0039).  At .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ERIC T WONG/Primary Examiner, Art Unit 3692